Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The art discloses many examples genuine and artificial leather materials that include a polyurethane topcoat. Specific references wherein the topcoat can be made with one or more of a polyester PU, a polyether PC or polycarbonate PU includes Kocher et al (US 20120083537 A1), Eryazici et al (US 20170058371 A1), Koatsuzaki et al (US 20180265733 A1) [0063, Table 1]. Tsubota (US 20100239846 A1) discloses combinations of polyether PU and polycarbonate PU for artificial leather [Table 5]. No single reference teaches a combination of all three PUs, and most references teach additional polymers in the topcoat layer. One would not be motivated to combine three separate PU polymers to make a topcoat, especially when one would expect better mechanical properties as miscibility when using one or two PU polymers prepared from a mixture of polyols including polyether polyol, polycarbonate polyol, and polyester polyol, like those disclosed in Kocher et al (US 20120083537 A1). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464. The examiner can normally be reached 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/            Primary Examiner, Art Unit 1766